IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 40 MAP 2014
                                            :
                   Appellant                :   Appeal from the Order of the York
                                            :   County Court of Common Pleas,
                                            :   Criminal Division, at No. CP-67-CR-
            v.                              :   3099-2013 dated March 14, 2014.
                                            :
                                            :
RAFAEL J. SIMMONS-RIVERA,                   :
                                            :
                   Appellee                 :

                                       ORDER


PER CURIAM                                                   DECIDED: July 25, 2016
     AND NOW, this 25th day of July 2016, the Order of the Court of Common Pleas

is AFFIRMED.



     Justice Mundy did not participate in the consideration or decision of this matter.